10-3010-ag
         Soares v. Holder
                                                                                        BIA
                                                                                   Straus, IJ
                                                                               A074 916 028
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 19th day of December, two thousand eleven.
 5
 6       PRESENT:
 7                          RALPH K. WINTER,
 8                          JOSÉ A. CABRANES,
 9                          RAYMOND J. LOHIER, JR.,
10                               Circuit Judges.
11
12       _______________________________________
13
14       SIMONE MARIA SOARES,
15
16                          Petitioner,
17
18                          v.                                  10-3010-ag
19                                                              NAC
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL
22                Respondent.
23       ______________________________________
24
25       FOR PETITIONER:                   Glenn L. Formica, New Haven,
26                                         Connecticut.
27
28       FOR RESPONDENT:                   Tony West, Assistant Attorney
29                                         General; Douglas E. Ginsburg,
 1                             Assistant Director; Laura Halliday
 2                             Hickein, Trial Attorney, Office of
 3                             Immigration Litigation, Civil
 4                             Division, United States Department
 5                             of Justice, Washington, D.C.
 6
 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner Simone Maria Soares, a native and citizen of

12   Brazil, seeks review of a June 28, 2010, order of the BIA

13   affirming the October 2, 2008, decision of Immigration Judge

14   (“IJ”) Michael W. Straus pretermitting her application for

15   asylum and denying her applications for withholding of

16   removal and relief under the Convention Against Torture

17   (“CAT”).     In re Simone Maria Soares, No. A074 916 028

18   (B.I.A. June 28, 2010), aff’g No. A074 916 028 (Immig. Ct.

19   Hartford, CT Oct. 2, 2008).    We assume the parties’

20   familiarity with the underlying facts and procedural history

21   in this case.

22       Under the circumstances of this case, we have reviewed

23   both the IJ’s and the BIA’s decisions.     See Zaman v.

24   Mukasey, 514 F.3d 233, 237 (2d Cir. 2008).     The applicable

25   standards of review are well established.     See 8 U.S.C.


                                     2
 1   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

 2   (2d Cir. 2009).

 3       With respect to Soares’s claim for withholding of

 4   removal,1 the IJ found, inter alia, that she failed to

 5   demonstrate that the Brazilian authorities were unwilling to

 6   control the threats and harassment directed towards Soares

 7   by Marcos Geovani Bento (“Mazar”).    See Ivanishvili v. U.S.

 8   Dep’t of Justice, 433 F.3d 332, 342 (2d Cir. 2006) (holding

 9   that a petitioner may establish her eligibility for relief

10   by showing that she was persecuted by “private actors who

11   behave with impunity in the face of government reluctance to

12   intervene”).   The BIA affirmed this finding on appeal.

13   However, Soares fails to raise this issue in her brief

14   before this Court, and therefore abandons any challenge to

15   the agency’s dispositive determination.    In any event,

16   Soares testified before the IJ that the Brazilian police had

17   apprehended Mazar, questioned him, and threatened him with

18   arrest if he attempted to contact her in the future.       The

19   agency therefore did not err in denying Soares’s claim for

20   withholding of removal.   See Ivanishvili, 433 F.3d at 342.


            1
             Soares did not challenge the IJ’s pretermission of her
       asylum application as untimely before the BIA, nor does she do
       so in her brief to this Court.

                                    3
 1       With respect to her claim for CAT relief, Soares argues

 2   that it is more likely than not that she will be tortured by

 3   Mazar with the acquiescence of the government if returned to

 4   Brazil.    See 8 C.F.R. § 1208.18(a)(7); see also Khouzam v.

 5   Ashcroft, 361 F.3d 161, 171 (2d Cir. 2004) (“In terms of

 6   state action, torture requires only that government

 7   officials know of or remain willfully blind to an act and

 8   thereafter breach their legal responsibility to prevent

 9   it.”).    However, as noted above, her argument is belied by

10   the fact that the authorities in Brazil have taken concrete

11   steps to prevent Mazar’s harassment.    The BIA therefore did

12   not err in denying Soares’s application for CAT relief

13   because it reasonably determined that Soares failed to

14   demonstrate the requisite government acquiescence.    See

15   Khouzam, 361 F.3d at 171.

16       For the foregoing reasons, the petition for review is

17   DENIED.    As we have completed our review, any stay of

18   removal that the Court previously granted in this petition

19   is VACATED, and any pending motion for a stay of removal in

20   this petition is DISMISSED as moot.    Any pending request for

21   oral argument in this petition is DENIED in accordance with

22   Federal Rule of Appellate Procedure 34(a)(2), and Second


                                    4
1   Circuit Local Rule 34.1(b).

2                                 FOR THE COURT:
3                                 Catherine O’Hagan Wolfe, Clerk
4
5




                                   5